
	
		II
		110th CONGRESS
		1st Session
		S. 98
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Kerry (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To foster the development of minority-owned
		  small businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Entrepreneurship Development
			 Act of 2007.
		2.FindingsCongress finds that—
			(1)in 2005, the African American unemployment
			 rate was 9.5 percent and the Hispanic American unemployment rate was 6 percent,
			 well above the national average of 4.7 percent;
			(2)Hispanics Americans represent 12.5 percent
			 of the United States population and approximately 6 percent of all United
			 States businesses;
			(3)African Americans account for 12.3 percent
			 of the population and only 4 percent of all United States businesses;
			(4)Native Americans account for approximately
			 1 percent of the population and .9 percent of all United States
			 businesses;
			(5)entrepreneurship has proven to be an
			 effective tool for economic growth and viability of all communities;
			(6)minority-owned businesses are a key
			 ingredient for economic development in the community, an effective tool for
			 creating lasting and higher-paying jobs, and a source of wealth in the minority
			 community; and
			(7)between 1987 and 1997, revenue from
			 minority-owned firms rose by 22.5 percent, an increase equivalent to an annual
			 growth rate of 10 percent, and employment opportunities within minority-owned
			 firms increased by 23 percent.
			3.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term eligible association or
			 organization means an association or organization that—
				(A)is—
					(i)a national minority business association
			 organized in accordance with section 501(c)(6) of the Internal Revenue Code of
			 1986; or
					(ii)a foundation of national minority business
			 associations organized in accordance with section 501(c)(3) of the Internal
			 Revenue Code of 1986;
					(B)has a well established national network of
			 local chapters, or a proven national membership; and
				(C)has been in existence for at least the
			 10-year period before the date of awarding a grant under section 6;
				(3)the term eligible educational
			 institution means an institution that is—
				(A)a public or private institution of higher
			 education (including any land-grant college or university, any college or
			 school of business, engineering, commerce, or agriculture, or community college
			 or junior college) or any entity formed by 2 or more institutions of higher
			 education; and
				(B)a—
					(i)historically Black college;
					(ii)Hispanic-serving institution; or
					(iii)tribal college;
					(4)the term historically Black
			 college means a part B institution, as that term is defined in section
			 322 of the Higher Education Act of 1965 (20 U.S.C. 1061);
			(5)the term Hispanic-serving
			 institution has the meaning given that term in section 502 of the
			 Higher Education Act of 1965 (20 U.S.C. 1101a);
			(6)the term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1101)
			(7)the term small business
			 concern has the meaning given that term in section 3 of the Small
			 Business Act (15 U.S.C. 532);
			(8)the term small business development
			 center has the meaning given that term in section 21 of the Small
			 Business Act (15 U.S.C. 648); and
			(9)the term tribal college has
			 the same meaning as the term tribally controlled college or
			 university under section 2(a)(4) of the Tribally Controlled Community
			 College Assistance Act of 1978 (25 U.S.C. 1801(a)(4)).
			4.Minority small business
			 development
			(a)In generalThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
				(1)by redesignating section 37 as section 38;
			 and
				(2)by inserting after section 36 the
			 following:
					
						37.Minority small business
				development
							(a)Office of minority small business
				developmentThere is
				established in the Administration an Office of Minority Small Business
				Development, which shall be administered by the Associate Administrator for
				Minority Small Business Development appointed under section 4(b)(1) (in this
				section referred to as the Associate Administrator).
							(b)Associate administrator for minority small
				business developmentThe
				Associate Administrator shall—
								(1)be—
									(A)an appointee in the Senior Executive
				Service who is a career appointee; or
									(B)an employee in the competitive
				service;
									(2)be responsible for the formulation,
				execution, and promotion of policies and programs of the Administration that
				provide assistance to small business concerns owned and controlled by
				minorities;
								(3)act as an ombudsman for full consideration
				of minorities in all programs of the Administration (including those under
				section 7(j) and 8(a));
								(4)work with the Associate Deputy
				Administrator for Capital Access of the Administration to increase the
				proportion of loans and loan dollars, and investments and investment dollars,
				going to minorities through the finance programs under this Act and the Small
				Business Investment Act of 1958 (including subsections (a), (b), and (m) of
				section 7 of this Act and the programs under title V and parts A and B of title
				III of the Small Business Investment Act of 1958);
								(5)work with the Associate Deputy
				Administrator for Entrepreneurial Development of the Administration to increase
				the proportion of counseling and training that goes to minorities through the
				entrepreneurial development programs of the Administration;
								(6)work with the Associate Deputy
				Administrator for Government Contracting and Minority Enterprise Development of
				the Administration to increase the proportion of contracts, including through
				the Small Business Innovation Research Program and the Small Business
				Technology Transfer Program, to minorities;
								(7)work with the partners of the
				Administration, trade associations, and business groups to identify and carry
				out policies and procedures to more effectively market the resources of the
				Administration to minorities;
								(8)work with the Office of Field Operations of
				the Administration to ensure that district offices and regional offices have
				adequate staff, funding, and other resources to market the programs of the
				Administration to meet the objectives described in paragraphs (4) through (7);
				and
								(9)report to and be responsible directly to
				the Administrator.
								(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)$5,000,000 for fiscal year 2007;
								(2)$5,000,000 for fiscal year 2008; and
								(3)$5,000,000 for fiscal year
				2009.
								.
				(b)Conforming amendmentsSection 4(b)(1) of the Small Business Act
			 (15 U.S.C. 633(b)(1)) is amended in the sixth sentence, by striking
			 Minority Small Business and Capital Ownership Development and
			 all that follows through the end of the sentence and inserting Minority
			 Small Business Development..
			5.Minority Entrepreneurship and Innovation
			 Pilot Program of 2007
			(a)In generalThe Administrator may make grants to
			 eligible educational institutions—
				(1)to assist in establishing an
			 entrepreneurship curriculum for undergraduate or graduate studies; and
				(2)for placement of a small business
			 development center on the physical campus of the institution.
				(b)Use of funds
				(1)Curriculum requirement
					(A)In generalAn eligible educational institution
			 receiving a grant under this section shall develop a curriculum that includes
			 training in various skill sets needed by successful entrepreneurs,
			 including—
						(i)business management and marketing,
			 financial management and accounting, market analysis and competitive analysis,
			 and innovation and strategic planning; and
						(ii)additional entrepreneurial skill sets
			 specific to the needs of the student population and the surrounding community,
			 as determined by the institution.
						(B)FocusThe focus of the curriculum developed under
			 this paragraph shall be to help students in non-business majors develop the
			 tools necessary to use their area of expertise as entrepreneurs.
					(2)Small business development center
			 requirementEach eligible
			 educational institution receiving a grant under this section shall open a small
			 business development center that—
					(A)performs studies, research, and counseling
			 concerning the managing, financing, and operation of small business
			 concerns;
					(B)performs management training and provides
			 technical assistance regarding small business concern participation in
			 international markets, export promotion and technology transfer, and the
			 delivery or distribution of such services and information;
					(C)offers referral services for entrepreneurs
			 and small business concerns to business development, financing, and legal
			 experts; and
					(D)promotes market-specific innovation, niche
			 marketing, capacity building, international trade, and strategic planning as
			 keys to long term growth for its small business concern and entrepreneur
			 clients.
					(c)Grant awards
				(1)In generalThe Administrator may not award a grant
			 under this section to a single eligible educational institution—
					(A)in excess of $1,000,000 in any fiscal year;
			 or
					(B)for a term of more than 2 years.
					(2)Limitation on use of fundsFunds made available under this section may
			 not be used for—
					(A)any purpose other than those associated
			 with the direct costs incurred by the eligible educational institution
			 to—
						(i)develop and implement the curriculum
			 described in subsection (b)(1); or
						(ii)organize and operate a small business
			 development center, as described in subsection (b)(2); or
						(B)building expenses, administrative travel
			 budgets, or other expenses not directly related to the costs described in
			 subparagraph (A).
					(d)Matching not requiredSubparagraphs (A) and (B) of section
			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) shall not apply to a
			 grant made under this section.
			(e)Report
				(1)In generalNot later than November 1 of each year in
			 which funds are made available for grants under this section, the Associate
			 Administrator of Entrepreneurial Development of the Administration shall submit
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives, a report
			 evaluating the success of the program under this section during the preceding
			 fiscal year.
				(2)ContentsEach report under paragraph (1) shall
			 include—
					(A)a description of each entrepreneurship
			 program developed with grant funds, the date of the award, and the number of
			 participants in each such program;
					(B)the number of small business assisted
			 through the small business development center with grant funds; and
					(C)data regarding the economic impact of the
			 small business development center counseling provided with grant funds.
					(f)Authorization of
			 appropriationThere are
			 authorized to be appropriated to carry out this section $24,000,000 for each of
			 fiscal years 2007 through 2009, to remain available until expended.
			(g)Limitation on use of other
			 fundsThe Administrator shall
			 carry out this section only with amounts appropriated in advance specifically
			 to carry out this section.
			6.Minority Access to Information Distance
			 Learning Pilot Program of 2007
			(a)In generalThe Administrator may make grants to
			 eligible associations and organizations to—
				(1)assist in establishing the technical
			 capacity to provide online or distance learning for businesses seeking to
			 contract with the Federal Government;
				(2)develop curriculum for seminars that will
			 provide businesses with the technical expertise to contract with the Federal
			 government; and
				(3)provide training and technical expertise
			 through distance learning at low cost, or no cost, to participant business
			 owners and other interested parties.
				(b)Use of fundsAn eligible association or organization
			 receiving a grant under this section shall develop a curriculum that includes
			 training in various areas needed by the owners of small business concerns to
			 successfully contract with the Federal Government, which may include training
			 in accounting, marketing to the Federal Government, applying for Federal
			 certifications, use of offices of small and disadvantaged businesses,
			 procurement conferences, the scope of Federal procurement contracts, and
			 General Services Administration schedules.
			(c)Grant awards
				(1)In generalThe Administrator may not award a grant
			 under this section to a single eligible association or organization—
					(A)in excess of $250,000 in any fiscal year;
			 or
					(B)for a term of more than 2 years.
					(2)Limitation on use of fundsFunds made available under this section may
			 not be used—
					(A)for any purpose other than those associated
			 with the direct costs incurred by the eligible association or organization to
			 develop the curriculum described in subsection (b); or
					(B)for building expenses, administrative
			 travel budgets, or other expenses not directly related to the costs described
			 in subparagraph (A).
					(d)Matching not requiredSubparagraphs (A) and (B) of section
			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) shall not apply to a
			 grant made under this section.
			(e)Report
				(1)In generalNot later than November 1 of each year, the
			 Associate Administrator of Entrepreneurial Development of the Administration
			 shall submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives, a
			 report evaluating the success of the program under this section during the
			 preceding fiscal year.
				(2)ContentsEach report under paragraph (1) shall
			 include—
					(A)a description of each distance learning
			 program developed with grant funds under this section, the date of the award,
			 and the number of participants in each program; and
					(B)data regarding the economic impact of the
			 distance learning technical assistance provided with such grant funds.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $4,000,000 for each of
			 fiscal years 2007 through 2009, to remain available until expended.
			(g)Limitation on use of other
			 fundsThe Administrator shall
			 carry out this section only with amounts appropriated in advance specifically
			 to carry out this section.
			7.Extension of socially and economically
			 disadvantaged business program
			(a)In generalSection 7102(c) of the Federal Acquisition
			 Streamlining Act of 1994 (15 U.S.C. 644 note) is amended by striking
			 September 30, 2003 and inserting September 30,
			 2009.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect 30 days after the date of enactment of this
			 Act.
			
